t c memo united_states tax_court jeffrey chou and cindy chou petitioners v commissioner of internal revenue respondent docket no 19015-05l filed date robert l sommers for petitioners alvah lavar taylor for petitioner cindy chou jonathan a neumann and shannon edelstone for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to notices of determination concerning collection action s under sec_6320 and or the issues for decision are whether the court should determine petitioners’ tax_liability for after that liability has been conceded by respondent and respondent has abated an assessment based on petitioners’ amended_return for and whether petitioner cindy chou mrs chou qualifies for relief under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code these issues arise in the context of a frequently occurring factual situation involving the alternative_minimum_tax amt on incentive stock_options isos exercised in followed by a drop in the value of the shares a claim by the taxpayer that the taxable_event occurred in a later year when the value of the shares was lower and attempts to avoid or compromise the outstanding amt liability findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time that their petition was filed petitioners have been married at all times since they have two children the older of whom was born on date mrs chou graduated from the university of texas with a degree in radio television and film and studied interior decorating after college mrs chou has a small interior design business but she is mainly a stay-at-home mother for petitioners’ two children petitioner jeffrey chou mr chou has never abused mrs chou at any time in mr chou began employment as a hardware engineer for granite systems granite as part of his employment package mr chou received big_number isos with an exercise price of dollar_figure per share the isos vested over a 4-year period several weeks after mr chou began his employment granite merged with cisco systems cisco cisco converted mr chou’s granite isos into cisco isos and through stock splits mr chou’s isos grew to approximately big_number over the next several years mr chou received the cisco isos in connection with his status as a cisco employee in mr chou exercised big_number of his cisco isos when the fair_market_value of the cisco stock had an average price of dollar_figure per share mr chou did not sell any of the cisco shares acquired by him through the exercise of the isos during by the end of the price per share of cisco stock was approximately dollar_figure in date petitioners had their tax_return prepared and were told that they owed dollar_figure in tentative amt because of the exercise of mr chou’s stock_options by date the price per share of cisco stock was dollar_figure petitioners filed a joint form_1040 u s individual_income_tax_return for in date on the line for amount you owe the sum of dollar_figure was reported mrs chou’s signature on the return appeared approximately inches below_the_line for amount you owe her occupation was shown as interior designer on date petitioners filed an offer-in- compromise oic on doubt as to liability for citing pending federal legislation on date while their oic was pending the internal_revenue_service sent them a notice_of_intent_to_levy for they ultimately withdrew their oic for based on doubt as to liability and on date submitted an oic based on effective tax_administration or in the alternative doubt as to liability with special circumstances their oic was rejected on date and petitioners sought review by the appeals_office on date the appeals_office sustained rejection of the oic for petitioners sought judicial review of that rejection more than days after the offer was rejected petitioners’ federal_income_tax return for was timely filed in date on or about date petitioners filed joint amended returns for and claiming that the transaction involving the cisco shares originally reported on their tax_return should have been reported in petitioners explained their position as follows taxpayers amend their personal income_tax return to report their amt preference in tax_year instead of tax_year taxpayers received stock pursuant to sec_422 through the exercise of an iso in tax_year and initially treated the stock as an amt preference item in tax_year however the stock contained a substantial restriction of forfeiture under sec_83 therefore the stock vested for amt preference purposes when the restriction lapsed in tax_year taxpayers have filed an amended_return for reflecting this change in taxpayers’ case they exercised an iso under sec_422 to qualify for the capital_gain benefits provided by the statute taxpayers were required to hold the stock for at least months this 12-month restriction constitutes a substantial_risk_of_forfeiture since rights in property were conditioned upon the occurrence of a specified event the 12-month holding_period related to the transfer and the failure to hold the stock for months causes a substantial forfeiture the loss of capital_gain benefits under sec_422 when stock is subject_to a substantial_risk_of_forfeiture as defined in sec_83 the date for the calculation of the amt preference and for inclusion thereof in amt is the date the restrictions lapse the 12-month restriction lapsed in and the value of the stock on the date the restriction lapsed will be used for amt purposes the liability shown on petitioners’ return filed in date was assessed based on petitioners’ reporting the irs accepted petitioners’ amended_return for and made a second assessment against petitioners in the amount of dollar_figure on date the irs did not accept petitioners’ amended_return for on date the irs sent petitioners a notice_of_intent_to_levy for on the same date the irs sent petitioners a collection letter showing the unpaid balance of petitioners’ liability for to be dollar_figure on date the irs sent petitioners a notice_of_federal_tax_lien for on date petitioners filed a request for a collection_due_process_hearing for and in response to the notice_of_intent_to_levy on date petitioners filed a request for a collection_due_process_hearing for and in response to the notice_of_federal_tax_lien on date petitioners filed a refund action for in the u s district_court for the northern district of california on date the district_court action was dismissed for lack of subject matter jurisdiction the dismissal was appealed to the u s court_of_appeals for the ninth circuit but the appeal was dismissed on date on date the irs notified petitioners that their amended_return for was being audited on date respondent’s appeals_office sent a decision letter concerning equivalent_hearing to petitioners regarding their tax_liability for an equivalency hearing had been conducted because no request for a hearing was filed within the 30-day period prescribed by sec_6320 and or with respect to petitioners’ liability for in the decision letter a notice_of_intent_to_levy dated date was not sustained because petitioners’ oic was pending at the time that the levy notice was issued no notice_of_determination concerning collection action s under sec_6320 and or for has ever been issued in an oic submitted with respect to the requested sec_6330 hearing and signed by each petitioner on date it was represented in march jeff and cindy had their tax returns prepared and were told that they owed dollar_figure in tentative amt because of the exercise of his stock_options on date mrs chou filed a form_8857 request for innocent spouse relief for and the letter submitting mrs chou’s claims stated that the claim was being submitted as part of petitioners’ sec_6330 hearing for the request asserted if jeff and cindy’s oic is not granted then cindy’s claim for innocent spouse relief should be granted as to her since she did not cause the amt liability and received no economic benefit from jeff’s exercise of his cisco isos no representation was made in the form_8857 concerning mrs chou’s knowledge of the tax due for at the time the return was filed appeals officer lawrence dorr dorr was assigned petitioners’ oic the proposed levy and lien actions with respect to collection of petitioners’ reported liability for and mrs chou’s sec_6015 relief claim on date responding to an inquiry from dorr about her thoughts regarding the payment of tax when she signed the tax_return petitioners submitted a handwritten statement from her as follows at the time i signed the tax_return it was my understanding that my husband would take care of paying the taxes since the increase in our taxes was the result of employee stock_options occurring in his separate stock account i did not receive any brokerage statements for this account and did not know the amount of funds in this account ever since we’ve been married my husband has always taken care of all our tax filings and at the time i signed the tax_return i had no reason to believe otherwise the transmittal letter by mrs chou’s counsel noted that the knowledge factor is just one of several factors to be considered and is not a conclusive factor the sec_6015 claim in accordance with irs procedure was sent to a centralized unit in cincinnati ohio the file relating to the sec_6015 claim was then transmitted from cincinnati to oakland california but was lost in transit in order to consider mrs chou’s claim dorr recreated the file relating to that claim in recreating the file dorr failed to maintain a complete case activity record and did not prepare any document supporting his determination with respect to mrs chou’s sec_6015 claim the file that has been stipulated as the administrative record in this case omitted at least four other items that should have been included in the administrative record those items are a true and complete copy of the notice_of_intent_to_levy dated date and the letter p dated date a true and complete copy of a request for a collection_due_process_hearing for and that petitioners filed on date in response to the notice_of_intent_to_levy issued by the irs on date a letter sent by petitioners’ counsel robert l sommers sommers to appeals officer dorr on date and a letter sent by sommers to appeals officer dorr on date on date the appeals_office sent to petitioners notices of determination concerning collection action s under sec_6320 and or with respect to those notices contained an explanation in relevant part as follows your representative has advanced several arguments for applying the amt on the exercise of the stock_options at issue in rather than the first argument is that the exercise of the options was restricted in such a way as to subject you to a substantial_risk_of_forfeiture the restriction cited by your representative is the provision of sec_422 that provides for capital_gain treatment on the sale of stock held for at least twelve months your representative refers to this as the required 12-month holding_period and argues that your rights in the stock were conditioned on the 12-month holding_period your representative cites prentice i robinson ca-1 ustc in that case the court held that the petitioner did not own transferable rights to stock acquired from his employer for the first year after receipt of the stock however that decision was based on a specific sell- back agreement requiring that the petitioner sell his shares back to the corporation at the original cost if he wished to dispose_of them in less than one year that agreement created a substantial_risk_of_forfeiture and rendered the stock non-transferable for one year on its own terms not because of sec_422 no such agreement exists in the present case when you acquired the stock in early it was acquired without restriction the provisions of sec_422 impose no restriction on the sale of stock they do provide favorable tax treatment if the stock is held for one year while this might have disadvantaged you for tax purposes had you sold the stock before holding it for a year it in no way restricted your ability to sell or otherwise dispose_of the stock at any point your representative also argues that the service has a duty_of_consistency which requires that it treat the options as subject_to amt in not in support of that he cites estate of hilda ashman ca-9 ustc big_number in short that case states that a taxpayer cannot take a position which is to his advantage in one year and then take an opposite position after that year is barred by the statute_of_limitations the statutes for both and are still open by virtue of your claim_for_refund in orange securities corp ca-5 ustc the court held that there is a duty_of_consistency on both the taxpayer and the commissioner you originally filed your return and reported the amt for that year the service accepted that return when you filed amended returns for both and to shift the amt to the later year the service accepted the amended_return for but not the one for thus you found yourselves assessed very substantial amt for both years for the same underlying exercise of stock_options your representative argues that since the service accepted the amended_return for and assessed the amt shown thereon it must--to be consistent--accept the amended_return for and abate the amt for that year the service has not taken inconsistent positions it has consistently argued that the liability attaches to further the service has taken the position that the resolution of the inconsistency can be achieved by simply abating the amt for this is the position taken by the revenue_agent in the examination of the amended returns your claim_for_refund is under consideration in appeals and will be submitted sustaining the application of the amt in and proposing abatement of the amt for incentive stock_options were issued to you by cisco systems as part of your compensation_for services you exercised the options in and big_number shares of cisco stock were transferred to you unconditionally and without restriction the amt liability produced by these transactions attaches to the year the lien notice stated addressing efficient collection with concern over the intrusiveness of collection internal_revenue_manual dollar_figure provides for the filing of a notice_of_federal_tax_lien for balances due of over dollar_figure the lien is intrusive but it is appropriate in this instance to protect the government’s interest you have made no payments toward either or and there is no indication that the liability for will be paid voluntarily in terms of alternatives to collection you have filed an oic based on doubt as to liability doubt as to collectibility and effective tax_administration that offer is being rejected on all three grounds it is the service’s position that ultimately there will be no amt liability for however until the issue is finally decided in the various venues to which you have turned for relief the lien continues to be appropriate the levy notice stated addressing efficient collection with concern over the intrusiveness of collection sec_6330 requires that the determination by an appeals officer under this subsection shall take into consideration whether any proposed collection action balances the needs for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the levy is intrusive but it is appropriate in this instance to protect the government’s interest you have made no payments toward either or and there is no indication that the liability for will be paid voluntarily in terms of alternatives to collection you have filed an oic based on doubt as to liability doubt as to collectibility and effective tax_administration that offer is being rejected on all three grounds it is the service’s position that ultimately there will be no amt liability for however until the issue is finally decided in the various venues to which you have turned for relief the levy notice continues to be appropriate on date the irs appeals_office sent mrs chou a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 that denied mrs chou’s request for innocent spouse relief for and the notice simply stated in relevant part we’ve determined that for the above tax_year s we - cannot allow your request no further explanation was given no further explanation was placed in the administrative file by notice served date this case was set for trial in san francisco california on date on date respondent filed a motion for continuance of trial representing in part respondent concedes that the determination set forth in the notice_of_determination concerning collection action s under sec_6320 and or issued to petitioners on date for petitioners’ income_tax_liability for the taxable_year will not be sustained on date respondent’s appeals officer requested a full abatement of the entire tax_liability assessed against petitioners for the taxable_year petitioner cindy chou’s claim for relief from joint_and_several_liability under sec_6015 for the taxable_year is moot as respondent has requested an abatement of all tax owed by petitioners for the taxable_year the only issue remaining in this case concerns whether petitioner cindy chou is entitled to relief from joint_and_several_liability under sec_6015 for the taxable_year because a notice_of_determination was not issued for a collection_due_process appeal with respect to the taxable_year sec_6320 and sec_6330 do not provide the court with jurisdiction to hear an appeal of petitioner cindy chou’s claim for relief under sec_6015 for the taxable_year thus the only basis for the tax_court to review respondent’s sec_6015 determination in this case is sec_6015 respondent’s motion for continuance was based on then-outstanding caselaw to the effect that the court would not have jurisdiction to hear mrs chou’s sec_6015 claim because no deficiency had been determined respondent now concedes jurisdiction over that issue based on subsequently enacted legislation as discussed below petitioners objected to respondent’s motion for continuance petitioners also objected to respondent’s abatement of the assessment for accusing respondent of attempting to deprive the court of jurisdiction over that year respondent’s motion for continuance was denied opinion this is an unusual case in which petitioners insist that we should reject respondent’s concession that they owe no tax_liability for that the assessment based on petitioners’ amended_return for that year will be abated and that no collection action will be taken with respect to that assessment petitioners ask the court to determine that they owe tax of dollar_figure for petitioners’ obvious purpose is to have the court determine that they do not owe the tax that they originally reported for a question that is not properly before the court in this case the parties were able to cooperate with respect to a fairly complete stipulation but not otherwise petitioners’ rhetoric includes irresponsible accusations against respondent and respondent unnecessarily attacks the credibility of petitioners’ testimony even after the court commented at trial that their testimony was credible we do not condone or address at length such overzealous advocacy and meritless arguments lack of objectivity serves no purpose other than unreasonably to protract these proceedings for the reasons set forth below we conclude that there is only one issue properly before the court and that is mrs chou’s entitlement to relief under sec_6015 for sec_6330 and liability for our jurisdiction in this case is predicated upon sec_6330 which gives the tax_court jurisdiction with respect to such matter as set forth in the determination of the appeals_office 126_tc_1 125_tc_14 petitioners originally reported almost dollar_figure million in amt liability for as a result of mr chou’s exercise of his cisco options stunned by the consequence and unable to secure relief through an oic petitioners then filed amended returns claiming that the liability should have been reported in when it would be substantially lower because of the reduced value of the stock petitioners now contend that by assessing the tax based on their amended return the irs accepted their position and is required by the duty_of_consistency to abate the liability for in their amended returns in their oic and in their briefs petitioners assert that the capital_gains holding_period under sec_422 renders the stock that they acquired through exercise of cisco isos nontransferable for months without forfeiture of the favorable tax_rates on capital_gains their argument cites sec_83 which deals with the time for recognizing income from property transferred in_connection_with_the_performance_of_services this risk of forfeiture argument is untenable because that term applies to a condition that renders a taxpayer’s beneficial_ownership_of_stock subject_to termination see 127_tc_184 127_tc_43 spitz v commissioner tcmemo_2006_168 racine v commissioner tcmemo_2006_162 facq v commissioner tcmemo_2006_111 merlo v commissioner tcmemo_2005_178 see also 469_f3d_1249 9th cir 75_fedclaims_304 mr chou testified i exercised because i could the stock was vested and i just happened to not sell there is neither logic nor authority supporting the argument that consideration of tax consequences is a risk of forfeiture within the meaning of sec_83 there is no evidence of any nontax reason for mr chou not to sell the stock that he acquired in petitioners raise a series of arguments that they are entitled to a windfall as a result of the assessment now abated for they accuse respondent of gamesmanship apparently believing that the best defense is a strong offense we cannot conclude that the abatement and concession should be rejected respondent’s position as set forth in detail in the date notices of determination quoted at length above was not unreasonable assuming that the tax_liability should have been abated earlier however and paraphrasing justice frankfurter we believe that wisdom comes too seldom and it should not be rejected merely because it comes late wisdom too often never comes and so one ought not to reject it merely because it comes late 335_us_595 frankfurter j dissenting respondent contends that the concession and abatement with respect to render petitioners’ claims with respect to that year moot we agree our jurisdiction under sec_6330 is generally limited to reviewing whether a proposed lien or levy action is proper once respondent concedes that there is no unpaid liability for the year in dispute upon which a lien or levy could be based the case is moot greene-thapedi v commissioner supra pincite gerakios v commissioner tcmemo_2004_203 chocallo v commissioner tcmemo_2004_152 we need say no more about the issue for sec_6015 generally spouses filing joint federal_income_tax returns are jointly and severally liable for the taxes due on those returns sec_6013 sec_6015 provides relief from liability in certain circumstances because the relief sought in this case is from a liability shown on petitioners’ original return and assessed based on that return only sec_6015 is applicable see 120_tc_137 at the time of the motion to continue respondent’s position was that 439_f3d_1009 9th cir revg 118_tc_494 and vacating 122_tc_32 was controlling in this case in that case the court_of_appeals held that the tax_court did not have jurisdiction to hear cases involving relief under sec_6015 where there was no determination_of_a_deficiency respondent now concedes however that the tax relief and health care act of publaw_109_432 120_stat_2922 which amended sec_6015 confers the necessary jurisdiction with respect to mrs chou’s claim for relief for the year respondent contends and we agree that her claim for is moot for the reasons discussed above the testimony of petitioners at trial with respect to the allocation of household responsibilities between them was brief and was credible it was credible because petitioners did not make the improbable claims that now appear in the briefs authored by their counsel as discussed below respondent asserts that we should disregard the testimony of petitioners because we should consider only the administrative record in deciding whether it was an abuse_of_discretion to deny the relief sought by mrs chou respondent acknowledges that this court has held that the determination to deny relief under sec_6015 is subject_to de novo review by the court but relies on our opinion as having been vacated on jurisdictional grounds see 122_tc_32 revd in part and vacated in part on jurisdictional issue 439_f3d_1009 9th cir though we may have occasion in the future to reconsider the court’s approach to these cases as explained in 122_tc_32 and applied in numerous other cases we do not do so here respondent found it necessary to call dorr to explain his reasons for rejecting mrs chou’s claim because his reasons were not anywhere in the administrative record respondent stipulated that at least four other documents that should have been included in the administrative record were not the administrative record had to be recreated by dorr because the parts relating to mrs chou’s claim were lost in transmittal between irs offices the testimony at trial will be considered in determining whether mrs chou is entitled to relief as directed by sec_6015 the commissioner has prescribed guidelines under which a taxpayer may qualify for equitable relief from liability on a joint_return see revproc_2003_61 2003_2_cb_296 revproc_2003_61 sec_4 c b pincite provides in relevant part that relief ordinarily will be granted if three criteria are met the first criterion that the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or is not a member of the same household at anytime during the months prior to the request for relief is not satisfied in this case the other two criteria are in dispute they are whether on the date the requesting spouse signed the joint_return she had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and that the requesting spouse would suffer economic hardship if relief is not granted revproc_2003_61 sec_4 c b pincite provides a nonexclusive list of factors that may be considered in determining whether taking into account all of the facts and circumstances it would be inequitable to hold a taxpayer such as mrs chou liable for any part or all of the unpaid liability no single factor is determinative respondent concedes that mrs chou has made a good_faith effort to comply with the income_tax laws in the years following the years in issue which is one of the factors favoring relief respondent argues however that factors weighing against relief in this case include lack of economic hardship knowledge or reason to know that the taxes would not be paid and significant benefit beyond normal support from the unpaid tax_liability respondent asserts that the remaining factors that mrs chou was still married to mr chou the absence of abuse and the absence of any mental or physical health condition are neutral petitioners focus on the hardship benefit knowledge and health factors petitioners assert that before analyzing the above factors we must determine whether petitioners actually owe the taxes reported on their original return for we assume that they do because absent compromise there is no tenable argument that they do not we do not comment on the prospects for compromise both parties however rely solely on material submitted in relation to the oic in their discussion of financial matters petitioners provided no testimony or direct evidence at trial as to their basic living_expenses or mr chou’s continuing ability to pay them petitioners’ hardship argument is essentially that if all of the assets owned by petitioners were liquidated and paid towards the unpaid assessment for petitioners would still owe more than dollar_figure million while this may be an appropriate analysis with respect to the oic it does not establish hardship in the current record see sec_301_6343-1 proced admin regs defining hardship as the inability to pay reasonable basic living_expenses so far as the record reflects mr chou continues to earn a substantial income and to provide more than basic support to the family with respect to the significant benefit factor petitioners essentially argue that neither petitioner received a benefit from the unpaid taxes because the taxes accrued on value that they never received from exercise of the stock_options the parties dispute the significance of mr chou’s pledge of the cisco stock to support a loan and use of the proceeds of the loan for purposes other than payment of taxes on the record in this case we conclude that the benefit factor neither favors nor precludes relief with regard to health factors the briefs authored by petitioners’ counsel repeatedly assert that mrs chou had recently given birth and was caring for a newborn infant within the briefs filed in january and date the infant is at various places described as born in late newborn months old months old and months old while thus so careless with the facts on which they rely the briefs accuse respondent of inaccuracies and shoddy analysis these arguments are unsupported unpersuasive and inexcusable the briefs frequently assert the physical and mental demands on the mother of a newborn infant as a health issue and as excusing lack of knowledge of the unpaid liability but nothing in the record supports that characterization mrs chou testified that her child was born on date and the return was signed in date the extent of her testimony with respect to the demands of motherhood was as follows q mrs chou’s counsel lot of work taking care of an infant a mrs chou yes definitely we conclude that there are no special mental or physical health factors in this case petitioners’ briefs similarly overstate the record with respect to mrs chou’s lack of knowledge that the taxes would be paid at the time she signed the return petitioners each testified that mr chou handled the family’s finances consulted with the accountant and paid for the household expenses they also testified that they did not have any joint checking accounts or credit cards mrs chou’s testimony about her state of mind at the time that she signed the return was as follows q mrs chou’s counsel do you remember looking at the return when you signed it do you remember actually signing the return a mrs chou i’m sure i signed it i don’t remember that specific one as different as the--any other particular year in relation to the oic petitioners had submitted a factual statement asserting that they learned of the amt liability in date when she signed the joint income_tax return in april the amount shown as owing dollar_figure appeared approximately inches above her signature in her form_8857 mrs chou did not claim that she did not know of the liability the date statement that she submitted in response to dorr’s inquiry was similarly more cautious and candid in asserting the state of her knowledge to the effect that she was aware of the increased taxes resulting from the stock_options but that she assumed that her husband would take care of paying the taxes mr chou testified as follows a mr chou i had some clue at the time of amt but the gravity of the situation did not occur to me until my tax returns were finalized by my cpa q mrs chou’s counsel okay if i use the term amt-iso or amt-iso situation it just means a shorthand for the alternative_minimum_tax as caused by the exercise of incentive stock_options so you’ll understand what i mean by that after this occurred after your amt-iso situation occurred did you engage in any activities regarding this a yes i engaged in numerous activities first i reported my tax and i went public with my story and i started an organization called reform amt-dot-org we’re a national grassroots organization we have over members acro sec_48 states and our mission is to appeal to congress and try to fix the law q did you engage in any legislative efforts a yes reform amt has been heavily involved with our congress representatives and senators in trying to introduce bills and hopefully pass bills mr chou also testified that he met with the national_taxpayer_advocate and thereafter filed the oic apparently challenging the liability was the strategy adopted when the return was filed without even partial payment there is no suggestion by anyone that mr chou ever deceived mrs chou or concealed anything from her unfortunately no party on direct or cross-examination asked mrs chou in detail about her knowledge of the almost dollar_figure million liability we assume that if she had been asked she would have been truthful in the absence of further explanation it is improbable that mrs chou did not know that rather than paying the tax petitioners would be challenging their liability she certainly did not satisfy her well-established duty_of inquiry see eg albin v commissioner tcmemo_2004_230 demirjian v commissioner tcmemo_2004_22 and cases cited therein on the entire record we conclude that mrs chou knew or had reason to know that the tax would not be paid at the time that she signed the return we do not question petitioners’ allocation of responsibility for family matters between themselves but they have not shown that mrs chou should be relieved of their joint liability on the return we have reviewed the other arguments of the parties they are without merit irrelevant or moot an order of dismissal with respect to and a decision for respondent will be entered
